TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-08-00322-CV



                            Joseph Anthony Ryan, Jr., Appellant

                                                v.

                                  Lori N. Vallow, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
    NO. D-1-FM-06-004834, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Joseph Anthony Ryan, Jr., filed a motion requesting that this appeal be

dismissed. See Tex. R. App. P. 42.1(a)(1). We grant the motion and dismiss the appeal.




                                           __________________________________________

                                           Diane M. Henson, Justice

Before Justices Patterson, Waldrop and Henson

Dismissed on Appellant’s Motion

Filed: December 19, 2008